Case 1:19-cr-10080-NMG Document 862-20 Filed 02/20/20 Page 1 of 3




         EXHIBIT
           “19”
                Case 1:19-cr-10080-NMG Document 862-20 Filed 02/20/20 Page 2 of 3




Rabbi Arnold Rachlis, D.D.




December 2, 2019

Honorable Judge Gorton
United States District Court
District of Massachusetts
1 Courthouse Way
Boston, Massachusetts 02210

Honorable Judge Gorton,

My name is Rabbi Arnold Rachlis and I have been the spiritual leader of University Synagogue since
1987. I have been Michelle Janavs’ Rabbi for the past 16 years. Over that time, I have been very
involved with Michelle and her family including presiding over the marriages of both her brother and
sister, the Bar Mitzvahs of two of her nephews and countless family gatherings outside of the
synagogue to celebrate festive occasions like baby namings and holidays. On these occasions, I
have witnessed Michelle as a dedicated mother, daughter, sister, aunt and friend.

Michelle and her family became members of my synagogue after their move to Southern California
in 2002. This wonderful family has embraced the true meaning of tzedakah, the Hebrew word for
philanthropy and giving. Both of Michelle’s parents were Jewish immigrants from Iran who, having
suffered much discrimination, came to the United States in search of a better life. Michelle grew up in
a struggling middle-class family. Her parents, like so many generations of immigrants before them,
were true patriots. They worked hard and tried to raise their children with the American ideals of
good citizenship and a deep sense of responsibility for our neighbors and our community.

As I have become close with Michelle and her family, I have witnessed the most generous and
sincere philanthropy that spans four generations, with Michelle and her children embracing the
strong values and dedicated efforts that have made our community a better place. Since the sale of
Chef America, Michelle’s family’s frozen food company, Michelle and her entire family have donated
tens of millions of dollars and, more importantly, created programs supporting universities,
scholarships and schools serving minority children and hospitals. As an example, Michelle’s 96-year-
old grandmother has given over $17 million to American-Jewish causes, including local community
centers and synagogues. Her parents gifted $30 million to the University of California, Irvine,
including hundreds of scholarships to deserving students.


                                                 A Reconstructionist Congregation
                                                      Andre & Katherine Merage Campus
                             3400 Michelson, Irvine, California 92612  Tel: 949-553-3535  Fax: 949-553-4034
                                                         www.universitysynagogue.org
                                  One of 12 “Star” Synagogues Chosen Nationally for the Synaplex Initiative
             Case 1:19-cr-10080-NMG Document 862-20 Filed 02/20/20 Page 3 of 3



Michelle is no different. Her focus and hands-on dedication to ending child hunger in our county has
been beyond admirable. She helped raise millions of dollars for the community food bank. In
addition, she personally created programs to increase awareness of child hunger among thousands
of children and their families. Other programs she established provided children in the community
with opportunities to volunteer individually. Because of the examples Michelle has set, both of her
daughters have also been heavily involved in charity. Starting at the age of nine,      worked side-
by-side with her mother to raise hundreds of thousands of dollars for the Second Harvest Food
Bank. Her younger teenage daughter,             took all profits from a shoe accessory company that
she started in 2017 that, to date, has donated over $26,000 to the Crisis Text Line, a teen mental
health and suicide prevention organization.

Michelle’s dedication to her entire family has also been exemplary. In addition to being a tirelessly
devoted mother, she has been willing to sacrifice her own well-being to support all others in her
family in times of need.


     Michelle is her daily companion, bringing light and laughter into her mother’s life.

I also personally witnessed Michelle’s invaluable support of her brother’s children when he went
through a difficult divorce. He was given 100% custody of his three children and, as a full-time
working father, could not have coped without Michelle’s active and daily care and support for his
children.

When I first heard about the college admissions scandal, I was shocked to hear about Michelle’s
involvement. Michelle’s focus on family, charity and selflessness are her defining qualities and I
believe that she lost sight of her principles because of blind love for her children. Just the other day,
Michelle sat in my office and shed many tears, as she spoke about the pain that she has inflicted on
her children and family and she expressed tremendous remorse for her decision. I see that she has
embraced the spirit of what Judaism calls T’shuva, acknowledging wrongdoing and atoning for one’s
sins. I respectfully ask that you see her as I do and allow her to continue to be an active and
contributing participant in her family and community.

Thank you for your time and consideration.

Sincerely,



Rabbi Arnold Rachlis
